DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the common AR object" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the predetermined AR object" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suguhara et al., U.S. Patent Publication Number 2021/0165484 A1, in view of Monech et al., U.S. Patent Publication Number 2020/0160566 A1.

Regarding claim 1, Suguhara discloses an augmented reality display device that is worn on a head of a user and displays an augmented reality object (hereinafter, referred to as an AR object) so as to overlap a background image visually recognized by the user (figures 1, and 3A-3B), comprising: a camera that captures the background image (paragraph 0073, the outer camera takes images in a real space in the field of view of the user, which Examiner interprets as inclusive of a background image); a distance measuring sensor (TOF, Time of Flight sensor) that measures a distance to a real object in the background image (paragraph 0073, cameras capable of detecting, for example, depth information of the real space, Time of flight sensor may be used); a position and orientation sensor (sensor unit 14) that detects a position and a shooting direction of the camera (paragraph 0074, the sensor unit includes, for example, an acceleration sensor, a gyroscopic sensor, a geomagnetic sensor, a GPS and the like, for example, and IMU, inertial measurement unit or the like serves as the sensor unit); a controller (20, controller) that recognizes the real object from the background image captured by the camera and associates the predetermined AR object with the recognized real object (paragraph 0093, target-object recognition unit executes processes of recognizing the target object; the target object is, for example, a real object arranged in the real space; paragraph 0105, target object is recognized, a virtual object including 
However, it is noted that Suguhara fails to disclose wherein the controller determines whether or not the real object is movable from a measurement result of the distance measuring sensor.
Moench discloses wherein the controller determines whether or not the real object is movable from a measurement result of the distance measuring sensor (paragraph 0012, define the field-of-view of the movable object by 
It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the time of flight or sensor as disclosed by Suguhara, using the measurements as disclosed by Moench to determine whether the real object is movable as a result of the measurements, to define fields of view and determine and arrange virtual objects in accordance with movements of movable objects in Augmented reality.

Regarding claim 2, it is noted that Suguhara discloses Paragraph 0097, as the recognition information, information about positions such as an arrangement position of the real object (specifically, display position in the store) may be stored; Paragraph 0087, The movement-information acquisition unit 22 acquires movement information about gestures by the user).
However, it is noted that Suguhara fails to specifically disclose wherein the controller obtains a movement history of the augmented reality display device based on a measurement result of the position and orientation sensor and assigns 
	Moench discloses wherein the controller obtains a movement history of the augmented reality display device based on a measurement result of the position and orientation sensor and assigns a movement flag, which indicates whether or not the real object is movable, to the real object in consideration of the movement history (Paragraph 0023, Knowledge about the shape of the reference objects or other obstacles and possible relative movements may be necessary in order to determine reliable switching points. The corresponding information may be stored in a memory device of the controller or a memory device of an external processing device).
	It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the movement information a movement flag or storage indicating the movements or possible relative movements as disclosed by Moench, to determine reliable switching points for the display of the virtual object integrated into the images. 

Regarding claim 3, Suguhara discloses wherein the controller sets a display position, a size, and a direction of the AR object with respect to the real object as display parameters of the AR object arranged on the real object (paragraph 0129, the display region may be set in accordance with a an action by the user or a distance to the target object; paragraph 0131, after the display region has been set, display parameters such as a scale, an orientation, and external appearance of the related virtual object are set).

Regarding claim 4, Suguhara discloses wherein, when the AR object to be displayed is arranged behind the real object close to the AR object, the controller causes a hidden portion of the AR object not to be displayed (paragraph 0231, related virtual objects are arranged at positions of being covered with the target object; virtual objects 4d and 4e are covered with target object 2; paragraph 0232, by arranging the related virtual object under and behind the target object in such a way that the related virtual object can be displayed with their content hidden).

Regarding claim 5, Suguhara discloses wherein the controller groups a plurality of the real objects and stores the grouped real objects in the memory so as to be associated with the common AR object, and when one of the grouped real objects is not present in the current background image, 

Regarding claim 6, Suguhara discloses wherein, when recognizing the real object from the background image, the controller stores, in the memory, a region having a unique object shape as a captured object and a region that does not have a unique object shape other than a plane and has a farthest distance or a region whose distance is not measurable as a background object (paragraph 0128, the region where the related virtual object is displayed is set, the display region is set as appropriated in accordance, for example with a shape, a type and the like of the target object; paragraph 0129, display region 5 may be set in accordance, for example, with action by the user 1 or a distance to the target object 2. 

Regarding claim 7, Suguhara discloses wherein the display is a 3D projector that projects an image of the AR object onto a transmissive screen, and the user is able to visually recognize the background image through the transmissive screen and at the same time is able to visually recognize the AR object on the transmissive screen (paragraph 0068, the left-eye display and the right eye display are each transmissive display, and respectively display an image; the user can visual recognize a real scene, and at the same time recognize the images to be displayed on the displays, this enables the user to experience, for example, presence of augmented reality).

Regarding claim 8, Suguhara discloses wherein the camera and the distance measuring sensor are 3D cameras capable of capturing the background image and measuring a distance to the real object in the background image (paragraph 0073, cameras capable of detecting, for 

Regarding claim 9, it is rejected based upon similar rational as above.  Suguhara further discloses an augmented reality display method for displaying an augmented reality object (hereinafter, referred to as an AR object) so as to overlap a background image visually recognized by a user, wherein, in the step of displaying the image of the AR object, when a position of the real object associated with the AR object moves, the AR object is arranged according to a current position of the real object (figures 3A; 3B; 7-15).

Regarding claim 10, Suguhara discloses wherein the step of associating the AR object with the real object includes a first step in which the real object is selected first and then the AR object to be associated with the real object is selected and a second step in which the AR object is 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/         Primary Examiner, Art Unit 2616